Order of disposition by the Family Court, Bronx County, entered in the office of the clerk June 21, 1976, which placed appellant in a title III facility (Bronx State Psychiatric Center), unanimously reversed, on the law, without costs and without disbursements, the prior proceedings vacated, and the matter is remanded for further proceedings de novo. The sparse record does not disclose that appellant was advised *563of his right to remain silent at the commencement of the fact-finding hearing (Family Ct Act, § 741) or that he was questioned by the trial court as to any of the facts alleged in the petition (Matter of Lee G., 46 AD2d 910). Concur — Birns, J. P., Silverman, Capozzoli and Lane, JJ.